DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 7/6/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 11, and 15-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Malessa (US2010/02269802) in view of Feng (CN105663144A).
Applicants assert the prior art teaches freeze trying compositions with scaffold forming agents where oil is an auxiliary material and not taught to be used at the claimed range. Applicant also assert ‘144 is directed to animal feed and does not teach cosmetic skin treatments.
Examiner disagrees. Malessa discloses retinyl palmitate as a potential active agent (¶ 52). Where an oil-soluble derivate is used, Malessa suggests the use of the auxiliary material to dissolve the active to stabilize it during freeze drying (¶ 99). The preferred auxiliary agents for oil-soluble actives are squalene and caprylic/capric triglycerides (¶ 99). When the composition uses an auxiliary substance, it is taught that the auxiliary substance may be from 0.1 to 70% by wt (¶ 82). On the other hand, the active is taught to be present at the range of 0.0000001% by wt to up to 50% by wt. Thus, the ranges taught overlap the instantly claimed range, which creates a prima facia case of obviousness. See MPEP 2144.05. In other 
 While Applicants assert the specific ratio is critical to stability, Examiner notes that the instant specification appears demonstrate that the inclusion of caprylic/capric triglycerides increases the stability of retinyl propionate (Table VIII, Samples 11-13). But such a result would be expected based on the teaching of Malessa where the purpose of caprylic/capric triglycerides as an auxiliary agent is specifically to provide stabilization.

Claims 1, 3, 4, and 8-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Malessa (US2010/02269802) in view of Feng (CN105663144A), the combination further in view of Berry et al (US2019/0151228, priority date 3/30/2017).
Applicant further assert ‘288 is directed to a process for the production of a Maellia sinesis dedifferentiated stem cell culture extract and does not teach oils or freeze drying.
Examiner disagrees. Berry was not cited for teaching the base composition, but instead provides teaching of what one of ordinary skill in the art would understand with regards to application of skin compositions, specifically, skin lightening agents. Berry teaches agents include vitamin C, Vitamin A, resorcinol derivatives, nicinimide, off of which are present at the range of 0.1 to 10% by wt (¶ 29). Thus, when formulating the composition made obvious by Malessa in view of Feng, the skilled artisan would recognize the selection of actives which are well known to be used together, such as disclosed by Berry et al. This is further supported by the teaching of Berry that the disclosed compositions can be freeze dried, suggesting combinations of actives disclosed therein would be suitable for the freeze drying process. Examiner also notes that the suggested weight percent in Berry is lower than Malessa, providing greater support for the obviousness of the claimed range where the skilled artisan would use .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malessa (US2010/02269802) in view of Feng (CN105663144A), the combination further in view of Berry et al (US2019/0151228, priority date 3/30/2017) and Green et al (WO2015059001).
Malessa, Feng, and Berry are discussed above, but do not disclose 4-ethyl resorcinol or 4-hexyl resorcinol.
Green et al teaches 4-ethyl resorcinol, 4-hexyl resorcinol were known skin lightening agents.
One of ordinary skill in the art would select a resorcinol derivative known to be suitable for intended use of skin whitening, such as disclosed by Green et al.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612